Case 2:19-cr-00019-JCZ-JVM Document 19 Filed 04/24/19 Page 1 of 4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA *F CRIMINAL NO. 19-19

V. . SECTION: “A”

 

  

ea ecman i

 

pe
ALTON MCCLINTON * Poh
ae r APR 24 2019 I
FACTUAL BASIS WILLIAM W. BLEVINS //
—>——se : CLERK

‘3. DISTRICT COURT
SNSTRICT OF LOUISIANA

ae

 

 

 

 

The defendant, ALTON MCCLINTON (““MCCLINTON” or “DEFENDANT"), has
agreed to plead guilty as charged to the Bill of Information now pending against him, charging
ALTON MCCLINTON with using a facility of interstate commerce with the intent to promote,
manage, establish, carry on, and facilitate an unlawful activity, namely public bribery under the
laws of the State of Louisiana, in violation of Title 18, United States Code, Section 1952(a)(3) and
La. Rev. Stat. §14:118. The Government and the DEFENDANT hereby stipulate and agree that
the following facts set forth a sufficient factual basis for the crime to which the DEFENDANT is
pleading guilty. The Government and the DEFENDANT further stipulate that the Government
would have proven, through the introduction of competent testimony and admissible, tangible
exhibits, the following facts, beyond a reasonable doubt, to support the allegations in the Bill of
Information now pending against the DEFENDANT.

The Government would establish, through the introduction of documentary evidence, that
MCCLINTON was a resident of New Orleans, Louisiana, within the Eastern District of
Louisiana. MCCLINTON worked as a building inspector for the Jefferson Parish Department of
Inspection and Code Enforcement beginning in about 2014. While employed as a building

inspector, MCCLINTON was responsible for, among other things, investigating complaints

Page 1 of 4 =
AUSA J G

 

Defendant fr— #

Defense Counsel #2¢<—

 
Case 2:19-cr-00019-JCZ-JVM Document 19 Filed 04/24/19 Page 2 of 4

involving zoning violations and inspecting buildings to ensure the structures were in compliance
with parish building codes. In his capacity as a building inspector, MCCLINTON was a “public
employee” and a “person in a position of public authority” as those terms are defined under the
laws of the State of Louisiana. See La. Rev. Stat. §14:118(B).

The Government would further establish that, beginning not later than about January 2014,
and continuing through at least August 18, 2017, on numerous occasions MCCLINTON
demanded a payment of between $150 and $500 in exchange for issuing either (1) a report
reflecting that no zoning violation had occurred when, in fact, one had occurred and (2) an
inspection report reflecting that MCCLINTON had inspected a particular building and that the
building complied with parish building codes when, in fact, MCCLINTON had not actually
inspected the building. MCCLINTON accepted bribe payments from individuals in exchange for
issuing one of these two reports on not fewer than ten (10) instances. While most of the bribe
payments were in cash, at least one was in the form of a check drawn on the account of the party
seeking a passing report from MCCLINTON. In total, MCCLINTON received a total of not less
than $3,000 in bribe payments to influence his conduct and cause him to take the official act of
completing a fraudulent zoning or building inspection report in the manner described above.

The Government would further admit documentary evidence and the testimony of
representatives of Jefferson Parish to establish that MCCLINTON used one or more facilities of
interstate commerce to accomplish his crime. To submit a report for each fraudulently passed
building or zoning inspection, MCCLINTON entered, or caused another person to enter, material
information into one of two internet-based computer systems used by Jefferson Parish to record

building inspections and zoning violations. MCCLINTON used a handheld personal tablet

Page 2 of 4 i,
AUSA JG

 

Defendant An—~
Defense Counsel @<—

 
 

Case 2:19-cr-00019-JCZ-JVM Document 19 Filed 04/24/19 Page 3 of 4

computer issued by Jefferson Parish to enter information concerning building inspections into the
MyPermit system. After investigating an alleged zoning violation, MCCLINTON drafted a report
of his findings and submitted it to another staff member with the Jefferson Parish Department of
Inspection and Code Enforcement, who would then enter the information from the report into the
SERVIS system. Both the MyPermit and SERVIS systems utilized the internet to transmit data.
As such, the MyPermit and SERVIS systems constituted facilities of interstate commerce, as that
term is defined in Title 18, United States Code, Section 1952(a).

For example, on about August 18, 2017, MCCLINTON became involved into an alleged
zoning violation concerning a residential renovation in Gretna, Louisiana. The residential
renovation lacked the necessary permits. MCCLINTON spoke to Individual A, an individual
responsible for the renovations and zoning violation. MCCLINTON solicited and received from
Individual A a cash payment in the amount of $150 in exchange for removing the permit violation
from the SERVIS system. After receiving the payment, MCCLINTON arranged for the violation

to be removed from the SERVIS system.

Page 3 of 4
“ AUSA si

Defendant

Defense Counsel ea
Case 2:19-cr-00019-JCZ-JVM Document 19 Filed 04/24/19 Page 4 of 4

The above facts come from an investigation conducted by, and would be proven at trial by
credible testimony from, Special Agents from the Federal Bureau of Investigation, employees of
Jefferson Parish, representatives of numerous financial institutions, documents and tangible

exhibits in the custody of the Federal Bureau of Investigation, and the statements of the defendant,

 

 

  

ALTON MCCLINTON.

Abi Kf r-— é 2 4/ Ip
ALTON MCCLINTON
Defendant

e ) Lo — A: 24/2 3 IS
DYLAN UTLEY
Attorney for Defendant Alton McClinton

LC &-Bar Roll No. 4 7 BF Yo

Chee 1-24-19

JORDAN GINSBER@
Assistant United States Attorney

Illinois Bar Roll No. 6282956

 

Page 4 of 4
